In an action to invalidate a tax sale and tax deed, and for other related relief, defendants comprising Elma Land Co., as partners and individually, appeal from an order of the Supreme Court, Suffolk County, entered January 12, 1966, which (1) denied their motion inter alia to dismiss each of the causes in the amended complaint on the grounds that each of them is barred by the Statute of Limitations and fails to state a cause of action, (2) granted plaintiffs summary judgment on their second cause of action and (3) directed cancellation of the tax sale and the tax deed. Order affirmed, without costs (Proschuk v. Erlwein, 22 A D 2d 1018). In our opinion, the amended complaint relates back to the original complaint. Beldock, P. J., Ughetta, Rabin, Hopkins and Benjamin, JJ., concur.